431 F.2d 879
UNITED STATES of America, Appellee,v.Robert Joseph BROWN, Appellant.
No. 14744.
United States Court of Appeals, Fourth Circuit.
Sept. 22, 1970.

J. Arthur Bruno, Virginia Beach, Va., on brief for appellant.
Brian P. Gettings, U.S. Atty., and James A. Oast, Jr., Asst. U.S. Atty., on brief for appellee.
Before BOREMAN, BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
The sole issue on appeal from Brown's conviction of interstate transportation of a stolen motor vehicle is the sufficiency of the evidence.  We have carefully reviewed the record and the briefs, and finding ample evidence in the record to support the conviction, we dispense with oral argument and affirm.


2
Affirmed.